Citation Nr: 1618640	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was certified to the Board by the RO in Atlanta, Georgia.  The Veteran testified at a videoconference hearing before the undersigned in November 2015.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2012 VA examiner opined the Veteran's claimed condition was less likely than not incurred in or caused by active service, to include as secondary to facial injuries incurred during active service.  The examiner's rationale was that the Veteran's most recent sleep study documented Cheyne-Stokes breathing during sleep, which is an abnormal breathing pattern not found in obstructive sleep apnea, but rather apnea seen in patients with neurological and/or heart disease.  

The Board notes that, while the Veteran has exhibited Cheyne-Stokes breathing during sleep, he has nonetheless been diagnosed specifically with obstructive sleep apnea during the appeal period.  For example, an August 2008 progress note diagnoses "severe obstructive sleep apnea," and more recently, a physician commented on his CPAP machine providing "suboptimal control of [his] obstructive sleep apnea."  See March 2015 consultation report.  Thus, the current disability requirement is satisfied.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding requirement of "current disability" is satisfied if a disorder is diagnosed when a claim is filed or at any time during pendency of an appeal).


The February 2012 VA examination is inadequate for purposes of establishing service connection because the rational offered is based on the premise that the Veteran does not have a current obstructive sleep apnea disability, which is not correct.  Therefore, a new examination is warranted.

At his hearing, the Veteran raised concerns about the February 2012 VA examiner failing to take into account the subjective complaints raised during the examination.  There also is a question regarding whether the February 2012 VA examiner performed a physical examination.  For these reasons, on remand, a different examiner should be chosen. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a different examiner than the February 2012 VA examiner, to determine the etiology of the Veteran's obstructive sleep apnea.  The entire claims file as encompassed in VBMS and Virtual VA files should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's obstructive sleep apnea had its onset during, or is otherwise etiologically related to, the Veteran's active service, to include the 1997 motor vehicle accident therein, or a service-connected disability.

In providing a requested opinion, the examiner should acknowledge and discuss the Veteran's credible lay statements regarding the onset of sleep apnea symptoms during service.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




